DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-26, in the response dated 8/3/2022, is acknowledged. Applicant further elected the species 

    PNG
    media_image1.png
    153
    689
    media_image1.png
    Greyscale

wherein L1 and L2 =S, L3 = alkylene, L4 = N(CH2)5R, R = CH3, and n = 100; R3 = Arg-Arg-Arg-Cys; and a non-covalent linkage. The Examiner hereby withdraws the species restriction related to claim 25, the species of virus-based therapeutic agent. In view of the elections set forth by the applicant, claims 1-2, 8-19, and 21-26 read on the elected species.
Claims 3-7, 13, 20, and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. It is noted that since the elected species of L1R1 are identical oligopeptides, claims 13 and 14 have been withdrawn by the Examiner. It is further noted that since Ry, as defined in claim 16 is not found in the elected structure species, and group L3, as defined in claim 17, is not found in the elected structure species. Therefore, claims 16 and 17 are withdrawn from examination by the Examiner.

Claim Status
Claims 27-28 are cancelled.
Claims 1-26 and 29-31 are pending.
Claims 3-7, 13-14, 16-17, 20, and 29-31 are withdrawn.
Claims 1-2, 8-12, 15, 18-19, and 21-26 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim 1, 2, 8-12, 15, 18-19, 21-22, 23, 24, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Borros Gomez (WO 2014/136100 A1), in view of Langer (US 8,557,231).
Borros Gomez teaches polymers of Formula I: 


    PNG
    media_image2.png
    190
    937
    media_image2.png
    Greyscale

R1, L1, L3, L4 are as defined on pages 2-5, and n is an integer from 5 to 10,000. 
Regarding the elected polymeric species, Borros Gomez teaches compound R3C-C32-CR3 (pg 29: 1):

    PNG
    media_image3.png
    203
    859
    media_image3.png
    Greyscale

Borros Gomez teaches a preferred range of n of 20-500, (pg 9:17), overlapping the claimed range. For hexyl group (R = Me) of R3 group of the elected species, Borros Gomez teaches R3 as an alkyl group (pg 3: 15), defined as one to ten carbons or one to six carbons (pg 10: 3-5). For the limitation of L2R2, Borros Gomez in polymer R3C-C32-CR3 teaches the oligopeptide Cys-Arg-Arg-Arg (CR3).
Borros Gomez teaches the polymers are effective as delivery vectors for non-viral polynucleotides (pg 2: 21-23).
For claims 2 and 18-19, Borros Gomez teaches alkyl and heteroalkyl groups for L3 (see above).
For claims 8 and 10-12, Borros Gomez teaches each oligopeptide is the tetrameric oligopeptide Cys-Arg-Arg-Arg (see above).
For claim 9, Borros Gomez teaches the oligopeptides have a net positive charge at pH 7 (pg 6: 27-28).
For claim 15, Borros Gomez teaches a preferred range of “n” of 20-500 (pg 9:17), within the claimed range.
For claims 21 and 22, Borros Gomez teaches: “The present invention further provides a method of encapsulating an agent in a matrix of polymer of formula I or formula II to form nanoparticles, the method comprising steps of: providing an agent; providing the polymer; and  contacting the agent and the polymer under suitable conditions to form nanoparticles.” See pg 24: 1-4).
For claim 23, Borros Gomez teaches: “The interaction between the active agent(s) and the nanoparticle is typically non-covalent, for example, hydrogen bonding, electrostatic interaction or physical encapsulation. Typically the interaction is electrostatic.” See pg 22: 21-24. This teaching, as well as the teaching of a net positive charge of the oligopeptide at pH 7 (claim 3), meet the recitation of claim 24.
While Borros Gomez teaches the composition may comprise an active agent and a polymer of formula I (pg 19: 13-15), Borros Gomez does not teach the polymer of formula I in a complex with a virus-based therapeutic agent.
Langer teaches the missing element of Borros Gomez.
Langer teaches polymers of the structure (col 3: 45):

    PNG
    media_image4.png
    126
    380
    media_image4.png
    Greyscale
.
Langer teaches the polymers have a positive charge (col 17: 66-67) in order to form a complex with negatively charged species (col 18: 8-10). Langer teaches the polymers can comprise a targeting element such as a peptide (col 22: 25). 
Langer teaches the negatively charged species to be delivered can include dead, alive, or genetically-altered viruses (col 21: 46-50), reading on the limitation of claim 1. Langer teaches the viruses include herpes simplex-1 ( col 21: 67), reading on claim 25, or an adenovirus encoded by a polynucleotide, reading on claims 25 and 26 (col 22: 2).
The skilled artisan would have expected success in substituting Langer's active agents, such as polynucleotides and viruses, for the non-viral polynucleotides in Borros-Gonzales’ complexes comprising the polyester amines of formula (I) because Borros-Gonzales teaches that the complexes of formula (I) are effective delivery vectors for polynucleotides and Langer B teaches that polyester amines form complexes with viral vectors and are effective carriers. The skilled artisan could have substituted one compound for another because Langer teaches that the complexes form and are useful for drug delivery. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the complexes would be effective for delivering a viral vector, optionally comprising a polynucleotide encoding a virus.

Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-2, 8-12, 14-15, 18-19, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of copending Application No. 15/908,112 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite the structure of formula (I)  and a polynucleotide, reading upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612